Case: 08-30748     Document: 00511029060          Page: 1    Date Filed: 02/17/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 17, 2010
                                     No. 08-30748
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

DARVIN RAY PHILLIPS, also known as Cadillac,

                                                   Defendant–Appellant.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 1:00-CR-10002-1


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Darvin Ray Phillips, federal prisoner # 62339-079, appeals the denial of
his 18 U.S.C. § 3582(c)(2) motion for a reduction of sentence based on the
November 1, 2007, retroactive amendments to U.S.S.G. § 2D1.1, the Sentencing
Guideline pertaining to crack cocaine offenses. Phillips was originally sentenced
to 262 months of imprisonment following his conviction for conspiracy to possess
with intent to distribute cocaine hydrochloride and cocaine base. However,
pursuant to a Rule 35 motion, Phillips’s sentence was reduced by 40 percent,

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-30748    Document: 00511029060 Page: 2         Date Filed: 02/17/2010
                                 No. 08-30748

resulting in an amended sentence of 158 months of imprisonment.               Citing
U.S.S.G. § 1B1.10(b)(2)(B), Phillips contends that the district court should have
reduced his 158-month sentence by 40 percent to 126 months of imprisonment.
Phillips further argues that the district court did not reference the 18 U.S.C.
§ 3553(a) factors or provide any explanation for the sentence imposed.
      A district court may reduce a term of imprisonment pursuant to
§ 3582(c)(2) if it is based upon a sentencing range that has subsequently been
lowered by an amendment to the Guidelines, and the reduction is consistent
with the policy statements issued by the Sentencing Commission. § 3582(c)(2).
We review a district court’s denial of a reduction under § 3582(c)(2) for an abuse
of discretion, its interpretation of the Guidelines de novo, and its findings of fact
for clear error. United States v. Evans, 587 F.3d at 667, 672 (5th Cir. 2009).
      Phillips has not shown that the district court abused its discretion in
deciding not to reduce his sentence further or with respect to its consideration
of the § 3553(a) factors or reasons. See United States v. Cooley, 590 F.3d 293,
297-98 (5th Cir. 2009); Evans, 587 F.3d at 673-74. Accordingly, the judgment of
the district court is AFFIRMED.




                                         2